Title: From George Washington to Gouverneur Morris, 15 April 1790
From: Washington, George
To: Morris, Gouverneur

 

Dear Sir,
New York, April 15th 1790.

Since my last to you, dated March 1st I have been favored with your letter of the 24th of January accompanied by the surtout of Plateaux &ca. These came very safe—are very elegant—much admired—and do great justice to your taste—accept my thanks for the attention.
Upon trial it appears that they need no addition, the intention therefore of this letter is to counteract, if it should arrive in time, my request of the first of March of two Plateaux more and ornaments equivalent thereto—but to repeat the other wish contained therein namely “I would thank you &ca”—
Your not having acknowledged the receipt of my commission of a public nature that went from hence at the same time, and was of the same date with the letter, to which yours of the 24. of January is an answer, to wit the 13th of October, gives me some pain, lest it should have been arrested on its passage. With great and sincere esteem and regard I am yours

G. Washington

